ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-27 are allowed.

Reasons for Allowance
Claims 1, 13 and 24 are allowed.  The following is an examiner’s statement of reasons for allowance:  None of the closest prior art of record (Yang et al. U.S. 2020/0196203 A1, Potlapally et al. U.S. 2015/0244716 A1 and Scott-Nash et al. U.S. 2016/0149912 A1), solely or in combination, fairly teach or suggest an apparatus, method and a system to determine whether a second edge computing apparatus supports a capability of a trusted execution environment (TEE) of a computing resource of the edge computing apparatus; responsive to a determination that the second edge computing apparatus supports the capability of the TEE, the TEE is used to assist the migration of the service and the TEE conditionally allows the computing resource access to a function, a sensor input, and code, according to a type of the TEE and a strength of protection offered by the TEE; and responsive to a determination that the second edge computing device does not support the capability of the TEE: locate a security equivalent edge computing apparatus to which the service can be migrated, wherein to locate a security equivalent edge computing apparatus includes use of an orchestrator policy that defines an acceptable mapping and a security level; and migrate the service to the security equivalent edge computing apparatus, in combination with the other limitations recited in the claims.  
In other words, migration of a service from one device to a second device based on a determination that the second device supports the capability of a trusted execution environment (TEE), if so, the TEE is used to assist in the migration of the service by allowing access to a function, sensor input and code according to the type of the TEE and strength of protection offered by the TEE.  If the device does not support the TEE, locating another device that has the acceptable mapping and security level in order to migrate the service. 
In regards to the closest prior art, Yang discloses a MEC handover allows for continuous and uninterrupted application service to an end device.  A migration controller is coupled via a communication link and interface that supports the MEC handover.  In particular, a QoS requirement for the application service is identified by the migration controller (see Yang; paragraphs 0016, 0036, 0049, 0053 and 0059).
Potlapally discloses an instance host comprising a trusted platform module (TPM) and resource stack in an execution environment used to implement an instance.  A determination is made that an application at a source instance host is to be migrated to a destination instance host based on the requirement of the source and destination being configured with a TPM with equivalent features and capabilities (see Potlapally; paragraphs 0017, 0035, 0053 and 0054).
Scott-Nash discloses migratable VMs may be measured to ensure that a particular level of security is being maintained.  Measurement may be achieved by a virtual TPM (vTPM), which may be a software entity associated with a particular migratable VM. The processor includes cores which have functional units and logic.  The cores are part of a trusted execution 
However, Yang, Potlapally and Scott-Nash, alone or in combination, does not teach or suggest the limitations discussed above in regards to the independent claims 1, 13 and 24.  In particular, while the combination of Yang, Potlapally and Scott-Nash discloses performing a migration within a TEE environment, the combination of Yang, Potlapally and Scott-Nash does not disclose determining a device supports a TEE and allowing access to functions based on the type and strength of protection of the TEE, and if the device does not support a TEE finding another device that has the security equivalent, as stated above, as well as, in combination with the other limitations in claims 1, 13 and 24 as arranged by the applicant. 
The dependent claims 2-12, 14-23 and 25-27 further limit the independent claims and are considered allowable on the same basis as the independent claims, as well as, for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aissi (U.S. 2013/0347064 A1) discloses determining if a device has proper security capabilities for supporting a TEE.
Abali et al. (U.S. 9,619,259 B2) discloses providing QoS during live migration of a service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM A COONEY whose telephone number is (571)270-5653. The examiner can normally be reached M-F 7:30am-5:00pm (every other Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442